MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                              FILED
this Memorandum Decision shall not be                          Nov 17 2016, 8:37 am
regarded as precedent or cited before any
                                                                    CLERK
court except for the purpose of establishing                    Indiana Supreme Court
                                                                   Court of Appeals
the defense of res judicata, collateral                              and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Michael H. Michmerhuizen                                Michael A. Setlak
Barrett McNagny LLP                                     Perry D. Shilts
Fort Wayne, Indiana                                     Shilts & Setlak LLC
                                                        Fort Wayne, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In Re: The Marriage of                                  November 17, 2016
Robin R. Phillips,                                      Court of Appeals Case No.
                                                        90A05-1605-DR-1221
Appellant-Respondent,
                                                        Appeal from the Wells Circuit
        v.                                              Court
                                                        The Honorable Kenton W.
Thomas R. Lloyd,                                        Kiracofe, Judge
                                                        Trial Court Cause No.
Appellee-Petitioner.
                                                        90C01-1504-DR-40



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016   Page 1 of 18
                                          Case Summary
[1]   Robin Phillips (“Wife”) appeals the trial court’s valuation and division of the

      marital estate following the dissolution of her marriage to Lloyd Phillips

      (“Husband”).


[2]   We affirm in part, reverse in part, and remand with instructions.



                                                   Issues
[3]   Wife raises multiple issues on appeal, which we consolidate and restate as:

              I.      Whether the trial court abused its discretion in valuing the
                      marital estate; and


              II.     Whether the trial court abused its discretion in dividing the
                      marital estate.


                            Facts and Procedural History
[4]   Prior to marrying in 2006, Wife and Husband were in a live-in relationship for

      several years. In November 2001, Wife purchased a home that would later

      become the marital residence (“Marital Residence”). Because the Marital

      Residence needed repairs, Wife and Husband waited to move in together. Over

      the next few months, they worked on the home together and began cohabitating

      there around March 2002. Wife paid the mortgage and the household bills.


[5]   When Wife and Husband began living together, each had certain personal

      assets. Among them, Wife owned a restaurant, which she purchased in 1997

      Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016   Page 2 of 18
      (“Restaurant”), and a rental property in Zanesville, which she purchased in

      1999. Husband owned a home and had money in a 401(k).


[6]   While Wife and Husband were cohabitating, but before they married, Husband

      sold his home and gave some of the proceeds to Wife. During their

      cohabitation, Wife purchased a rental property in Huntington (“Huntington

      Rental”).


[7]   Wife and Husband married on January 31, 2006. During the marriage, Wife

      purchased two additional rental properties in Zanesville (we refer to the three

      properties in Zanesville collectively as the “Zanesville Rentals”).


[8]   Throughout the relationship, Husband was employed and earned between

      $30,000 and $35,000 per year since 2011. Toward the end of the relationship,

      Wife earned around $200 per week from the Restaurant, or around $10,400 per

      year. The parties kept separate accounts but would exchange money. When

      Husband received paychecks, he would give Wife money to pay bills. Neither

      kept an accounting of the money they exchanged. Once they married, Husband

      paid for Wife’s health insurance. Each year, they filed joint tax returns, and

      Wife received the refunds.


[9]   Before and during the marriage, Wife and Husband were engaged in buying

      and selling goods together. The venture involved purchasing goods at auctions

      and attending flea markets, shows, and swap meets. They also sold goods on

      eBay. Husband withdrew money from his 401(k) to purchase a trailer as well as



      Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016   Page 3 of 18
       goods for the buying and selling venture. Any proceeds from the venture went

       to Wife and toward purchasing more goods.


[10]   Wife and Husband also “flipped” properties together. Wife purchased the

       properties in her name and Husband helped renovate them. Sometimes, they

       rented the properties; sometimes they sold the properties outright. Wife paid

       for the properties and received the income whereas Husband contributed labor

       and equipment toward the properties. Husband also contributed labor and

       equipment to the Restaurant, where Wife would allow Husband to eat for free.


[11]   During the relationship, Wife incurred credit card debt and eventually

       negotiated a settlement amount. To pay the settlement, Wife borrowed money

       from her mother, Melba Edwards (“Edwards”). Wife borrowed additional

       money from Edwards to pay off debt associated with the Restaurant.


[12]   In April 2015, Wife sold the Zanesville Rentals. Shortly after the sale, Husband

       filed a Petition for Dissolution of Marriage on April 22, 2015. Around this

       time, Wife paid debts using proceeds of the sale along with other assets.


[13]   The parties entered into a mediated partial settlement agreement, which left to

       the trial court the division of all real estate and debts. Following a hearing on

       February 24, 2016, the trial court suggested that the parties tender proposed

       findings and conclusions, which they did. On April 28, 2016, the trial court

       entered its findings, conclusions, and order of dissolution of marriage. In so

       doing, the trial court adopted Husband’s proposals verbatim.



       Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016   Page 4 of 18
[14]   The trial court purported to order an equal division of the marital estate. Based

       on the trial court’s valuation, Wife was to pay a $49,675.00 equalization

       payment to Husband. The trial court further ordered that if Wife did not pay

       the judgment within thirty days, Wife was to sell or eventually auction certain

       real estate. The order did not allocate any sale or auction costs to Husband.


[15]   Wife now appeals.



                                      Standard of Review
[16]   Here, as permitted by Indiana Trial Rule 52(A), the trial court entered findings

       of fact sua sponte. Our court will “not set aside the [trial court’s] findings or

       judgment unless clearly erroneous . . . .” Ind. Trial Rule 52(A). Findings are

       clearly erroneous only when the record contains no facts to support them either

       directly or by inference. Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). A

       trial court’s judgment is clearly erroneous if “its findings of fact do not support

       its conclusions of law or . . . its conclusions of law do not support its

       judgment.” Id. Where, as here, the trial court adopts verbatim a party’s

       proposed findings and conclusions, it does not alter our standard of review. See

       Cook v. Whitsell-Sherman, 796 N.E.2d 271, 273 n.1 (Ind. 2003). However, the

       practice “weakens our confidence as an appellate court that the findings are the

       result of considered judgment by the trial court.” Id. (citing Prowell v. State, 741
N.E.2d 704, 708-09 (Ind. 2001)).




       Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016   Page 5 of 18
[17]   Here, Wife raises challenges to the trial court’s valuation and division of the

       marital estate. We review such challenges under an abuse of discretion

       standard. Quillen, 671 N.E.2d at 102; Fobar v. Vonderahe, 771 N.E.2d 57, 59

       (Ind. 2002). The trial court abuses its discretion when its decision is clearly

       against the logic and effect of the facts and circumstances before it, including

       the reasonable inferences to be drawn therefrom. Quillen, 671 N.E.2d at 102;

       Taylor v. Taylor, 436 N.E.2d 56, 58 (Ind. 1982). We do not weigh the evidence,

       but will consider the evidence in a light most favorable to the judgment.

       Quillen, 671 N.E.2d at 102; Fobar, 771 N.E.2d at 59.



                                 Discussion and Decision
                              Valuation of the Marital Estate
[18]   Wife contends that the trial court abused its discretion in valuing the marital

       estate. In asserting error, Wife points to the trial court’s (1) handling of debts

       paid following the sale of the Zanesville Rentals; (2) omission of an undisputed

       mowing bill; and (3) valuation of the Huntington Rental.


[19]   Under Indiana Code Section 31-15-7-4(a), a trial court must include all marital

       property in the marital pot for division, whether it was owned by either spouse

       before the marriage, acquired by either spouse before final separation, or

       acquired by their joint efforts. “Marital property includes both assets and

       liabilities.” Birkhimer v. Birkhimer, 981 N.E.2d 111, 120 (Ind. Ct. App. 2012).

       Although the trial court has “broad discretion in ascertaining the value of

       property in a dissolution action,” Quillen, 671 N.E.2d at 102, the trial court
       Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016   Page 6 of 18
       generally has no authority to exclude or set aside any assets or liabilities of the

       parties, and it must divide all property and debts. Birkhimer, 981 N.E.2d at 120.


[20]   Starting with the Zanesville Rentals, Wife sold the properties in April 2015, just

       prior to Husband’s initiation of the dissolution proceedings. The parties agree

       that, after costs associated with the sale, Wife netted $49,403.00. Wife alleges

       that she used all of the proceeds, along with additional assets, to pay debts.

       Among those debts, Wife paid $38,000.00 to Edwards.1 The original balance

       of the Edwards loan was $45,943.00.


[21]   In its order, the trial court identified the $49,403.00 in proceeds as an asset.

       The order also identified the Edwards loan balance as $45,943.00—the original,

       unreduced amount, which would offset $38,000 of the proceeds. Wife points

       out, however, that she spent a total of $51,461.50 toward reducing debt, thus

       spending $13,461.50 more than the $38,000.00 payment on the Edwards loan.

       Although the trial court’s calculation offsets the $38,000.00 payment on the

       Edwards loan, the trial court did not account for the other potential offsets.


[22]   At the hearing, Husband challenged the amount paid to Edwards:


               Q.       Okay. So the debt to her mother of $38,000.00 is what
                        you don’t agree to?




       1
         Wife complains that the trial court erred in finding that it was “obvious that Wife had only paid [Edwards]
       in anticipation of the divorce proceedings,” (Appellant’s App. Vol. II at 12), but establishes no basis upon
       which the alleged error prejudiced her. We accordingly do not address her argument in this respect. See T.R.
       61.

       Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016         Page 7 of 18
               A.      Yes.


               Q.      Okay. But everything else of the bills that she paid, you
                       agree to?


               A.      Yes.


[23]   (Tr. at 47.) However, in Husband’s proposed findings and conclusions—which

       the trial court adopted—Husband nevertheless (1) accounted for the full

       amount owed to Edwards, which encompassed the previously disputed $38,000

       payment; and (2) omitted the remaining debt that Husband did not earlier

       dispute. Husband does not now contest the amount of the Edwards loan and

       Husband does not directly address the remaining non-Edwards debt.


[24]   The trial court must divide all marital property. Ind. Code § 31-15-7-4(a). In

       valuing the marital estate, it was illogical for the trial court to fully account for

       the Edwards loan, which Husband had initially disputed, yet to exclude the

       non-Edwards debt that Husband agreed to at the hearing. Accordingly, we find

       that the trial court abused its discretion in excluding the additional debt paid

       following the sale of the Zanesville Rentals in its valuation of the marital estate.


[25]   Similarly, Wife points to an undisputed $774.00 mowing bill that was not

       included in the trial court’s calculation and which Husband now concedes was

       error. Husband invites us to avoid disturbing the trial court’s judgment because

       the amount of the bill was de minimus. However, in light of the existing

       valuation error, and Husband’s concession of error as to the mowing bill, on

       remand the trial court should include this bill in the marital pot.
       Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016   Page 8 of 18
[26]   We turn next to the trial court’s valuation of the Huntington Rental. The trial

       court determined that the value of the Huntington Rental was $17,500.00. In

       reaching this value, the trial court used a June 24, 2015 appraisal showing the

       value was $28,000.00 and subtracted a mortgage balance of $10,500.00. Wife

       baldly contends that the trial court should have instead used a mortgage balance

       of $10,971.05. However, the portions of the record that Wife directs us to do

       not provide support for that figure. The argument section of the appellant’s

       brief must “contain the contentions of the appellant on the issues presented,

       supported by cogent reasoning,” along with citations to the authorities, statutes,

       and parts of the record relied upon. Ind. Appellate Rule 46(A)(8)(a). Failure to

       comply with this rule results in waiver of the argument on appeal. See Reed v.

       Reid, 980 N.E.2d 277, 297 (Ind. 2012) (finding waiver when an argument failed

       to conform to Indiana Appellate Rule 46(A)(8)(a)). Moreover, this Court does

       not sift through a record to locate error so as to state an appellant’s case for her.

       Wright v. Elston, 701 N.E.2d 1227, 1230 (Ind. Ct. App. 1998), trans. denied.

       Because Wife’s argument is undeveloped, the issue is waived for review.


[27]   In sum, we find that the trial court abused its discretion by omitting two

       undisputed marital debts when valuing the marital estate, which were the non-

       Edwards debts paid following the sale of the Zanesville Rentals and the $774.00

       mowing bill. We instruct the trial court to account for these marital debts in

       reaching its valuation of the marital estate.




       Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016   Page 9 of 18
                               Division of the Marital Estate
[28]   Wife also argues that the trial court erred in dividing the marital estate. She

       focuses on whether the trial court abused its discretion in (1) ordering an equal

       division of the marital estate and (2) not requiring Husband to share in potential

       sale or auction costs incurred as a result of the trial court’s order.


[29]   Indiana law requires that marital property be divided “in a just and reasonable

       manner,” I.C. § 31-15-7-4(b), and provides for the statutory presumption that

       “an equal division of the marital property between the parties is just and

       reasonable.” I.C. § 31-15-7-5. This presumption, however, may be rebutted by

       a party who presents relevant evidence, including evidence of the following

       factors:


               (1) The contribution of each spouse to the acquisition of the
               property, regardless of whether the contribution was income
               producing.


               (2) The extent to which the property was acquired by each
               spouse:


                       (A) before the marriage; or


                       (B) through inheritance or gift.


               (3) The economic circumstances of each spouse at the time the
               disposition of the property is to become effective, including the
               desirability of awarding the family residence or the right to dwell
               in the family residence for such periods as the court considers just
               to the spouse having custody of any children.

       Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016 Page 10 of 18
               (4) The conduct of the parties during the marriage as related to
               the disposition or dissipation of their property.


               (5) The earnings or earning ability of the parties as related to:


                       (A) a final division of property; and


                       (B) a final determination of the property rights of the
                       parties.


       Id.


[30]   In dividing marital property, the trial court must consider all of the statutory

       factors, but it is not required to explicitly address all of the factors in every case.

       Eye v. Eye, 849 N.E.2d 698, 701-02 (Ind. Ct. App. 2006). A party challenging

       the trial court’s division of marital property must overcome a strong

       presumption that the court considered and complied with the applicable statute.

       Campbell v. Campbell, 993 N.E.2d 205, 212-13 (Ind. Ct. App. 2013), trans. denied.

       Moreover, we are to consider the trial court’s disposition “as a whole, not item

       by item.” Fobar, 771 N.E.2d at 59. We recognize that


               in crafting a just and reasonable property distribution, a trial
               court is required to balance a number of different considerations
               in arriving at an ultimate disposition. The court may allocate
               some items of property or debt to one spouse because of its
               disposition of other items. Similarly, the factors identified by the
               statute as permitting an unequal division in favor of one party or
               the other may cut in different directions. As a result, if the
               appellate court views any one of these in isolation and apart from
               the total mix, it may upset the balance ultimately struck by the
               trial court.
       Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016 Page 11 of 18
       Id. at 60.


[31]   Here, in determining that Wife failed to rebut the presumption that an equal

       division was just and reasonable, the trial court found:

               [T]he parties cohabitated for four to five years prior to the
               marriage. Both parties contributed financially, and property and
               money was comingled by way of sales of real and personal
               property. While Wife argues she contributed more than
               Husband did during the period of cohabitation and during the
               marriage, Husband always maintained full-time employment.
               He also provided health insurance for the parties and performed
               contributed [sic] his services to the rental properties and business.


       (Appellant’s App. Vol. II at 11.) The trial court further concluded:

               Deviating from the statutory presumption or excluding some of
               this property from the marital estate would not be just and proper
               given that it had all been comingled with other marital property.
               Further, all property, real and personal, was used to pay down
               marital debts, some of which Wife considered her individual
               debt. Wife has not rebutted the presumption of an equal division
               of assets and debts.


       (Appellant’s App. Vol. II. at 12.)


[32]   Wife asserts that she rebutted the presumption of an equal division of assets and

       debts. In arguing that the factors supported an unequal division, Wife points to

       specific assets she purchased prior to the marriage, namely, (1) the Restaurant

       where she earns her income; (2) the Marital Residence, which she purchased

       while the parties were cohabitating prior to marriage; and (3) certain rental

       properties, including the Huntington Rental. Wife would also set aside the
       Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016 Page 12 of 18
       proceeds from the sale of the three Zanesville Rentals, one of which she

       purchased prior to any relationship with Husband. Wife emphasizes that these

       assets were in her name and that she made all of the payments associated with

       them. Wife also observes that due to her economic circumstances at the time of

       the disposition, she would be forced to liquidate assets to satisfy the payment,

       leaving her with significantly fewer assets than she had prior to the parties’

       cohabitation and marriage. Wife observes that whereas she may ultimately

       need to liquidate the Restaurant, her source of income, to satisfy the

       equalization payment, Lloyd would leave the marriage with “a substantial cash

       position with his livelihood intact.” (Appellant’s Br. at 24.)


[33]   In arguing that the trial court erred, Wife posits that the present case is

       analogous to both In re Marriage of Marek, 47 N.E.3d 1283 (Ind. Ct. App. 2016),

       trans. denied, and Doyle v. Doyle, 756 N.E.2d 576 (Ind. Ct. App. 2001). In Marek,

       this Court reversed the trial court’s equal division of the marital estate where

       “the findings made by the trial court and nearly all the statutory factors listed

       favor[ed] an unequal distribution of the marital estate. No findings support[ed]

       an equal division.” Marek, 47 N.E.3d at 1292. In Doyle, we found error when

       the trial court considered the appreciation of certain assets belonging to the wife

       to be a marital asset. There, the pertinent accounts were solely in the wife’s

       name and were wholly untouched since the wife had deposited personal injury

       settlement money into them eleven years prior to the parties’ four-year

       marriage. Neither of the parties had contributed marital assets to the accounts.




       Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016 Page 13 of 18
[34]   Both Marek and Doyle are distinguishable. Unlike in Marek, here, the trial court

       made findings that supported an equal division of the marital estate. The trial

       court noted Husband’s contributions to the rental properties and the

       Restaurant, his funding of the parties’ health insurance, and the extent to which

       the parties commingled “property and money . . . by way of sales of real and

       personal property,” (Appellant’s App. Vol. II at 11). The trial court further

       observed that “all property, real and personal, was used to pay down marital

       debts, some of which Wife considered her individual debt.” (Appellant’s App.

       Vol. II at 12.) Thus, unlike in Doyle, the assets were not wholly sequestered and

       there were marital contributions to them.


[35]   Wife separately takes issue with the trial court’s finding that the parties

       commingled money and property because the properties were in her name, she

       paid the bills, and the parties kept separate accounts. However, the evidence

       favoring the judgment supports the finding of commingling. Moreover,

       although wife also takes issue with the trial court’s consideration of the parties’

       conduct during their period of premarital cohabitation, this Court has

       consistently indicated that a trial court may, but is not required to, consider

       periods during which couples cohabitate prior to their marriage when dividing

       the marital estate. See Hendricks v. Hendricks, 784 N.E.2d 1024, 1027 (Ind. Ct.

       App. 2003); Chestnut v. Chestnut, 499 N.E.2d 783, 787 (Ind. Ct. App. 1986).


[36]   In summary, then, we cannot say that the trial court abused its discretion in

       equally dividing the marital estate.



       Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016 Page 14 of 18
[37]   We turn next to Wife’s final contention, which is that the trial court abused its

       discretion by not requiring Husband to share in potential sale or auction costs

       incurred as a result of the trial court’s order. In carrying out its equal division

       of the marital estate, the trial court ordered that Wife make an equalization

       payment to Husband within thirty days. The pertinent part of the order

       provides as follows:


               If Wife does not pay the judgment in full, then [the Marital
               Estate] shall be listed for sale for a period not to exceed three (3)
               months. If the property does not sell within that time period,
               then the property shall be placed for auction. After expenses of
               the auction have been paid, Husband shall be paid from the
               proceed[s] of that sale up to the amount of the equalization
               judgment in his favor. If the proceeds do not satisfy the
               equalization judgment owed to Husband, then Wife shall
               immediately sell the [Huntington Rental] and use the proceeds of
               that sale to compensate Husband for any shortfall in the
               judgment owed to him. If that property is not sold within three
               months from the date it has been listed for sale, that property
               shall be placed for auction.


       (Appellant’s App. Vol. II at 13.)


[38]   Wife challenges the trial court’s failure to allocate potential sale or auction costs

       to Husband. Wife argues that because the order requires her to sell or auction

       property within thirty days if she is unable to pay the judgment, the order’s

       potential effect would be to reduce her equal share. Thus, Wife essentially

       argues that one outcome of the order is a deviation from an equal division of

       the marital estate in Husband’s favor.


       Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016 Page 15 of 18
[39]   Wife directs our attention to Keown v. Keown, 883 N.E.2d 865 (Ind. Ct. App.

       2008). In Keown, the trial court ordered the wife to sell the marital residence

       and had heard evidence regarding the costs of the sale. The trial court factored

       those costs into its valuation of the marital estate, which husband alleged was

       error. In resolving Keown, we looked to Dowden v. Allman, 696 N.E.2d 456, 458

       (Ind. Ct. App. 1998). In Dowden, we found error when a trial court never

       ordered the sale of real estate but nevertheless included costs of sale in its

       valuation. Although there was error in Dowden, we did not find error in Keown,

       reasoning that “because the trial court ordered [the wife] to sell the marital

       residence, it did not abuse its discretion by reducing the property’s value by the

       costs of sale because those costs were a direct result of the disposition and were

       based on evidence presented at the hearing.” Keown, 883 N.E.2d at 870.


[40]   Keown and Dowden are inapposite here. Together, Dowden and Keown would

       suggest that it is within a trial court’s discretion to include evidence-based costs

       within the contingency portion of an order such as this one. Here, however,

       Wife is challenging the trial court’s omission of those costs, alleging that the

       omission amounts to error. Unlike in Dowden, here the trial court’s order did

       provide for a potential sale or auction. Although the sale or auction was a

       contingency, turning on Wife’s ability to pay the equalization payment within

       thirty days, a court-ordered sale or auction was nevertheless one potential

       outcome of the order. In contrast to Keown, however, here there was no

       evidence of precisely what the sale or auction costs would be. Yet, at the

       hearing, both Wife and Husband did acknowledge that, should there be a sale

       Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016 Page 16 of 18
       of property, there would be costs. (Tr. at 48, 93.) Husband stated that, to some

       extent, he was willing to share in those costs. (Tr. at 48.) Moreover, it was not

       in dispute that due to Wife’s financial circumstances, she would be unable to

       pay an equalization payment without selling real estate. (Tr. at 42, 93.)


[41]   We find that, under these facts and circumstances—where the undisputed

       evidence is that there would be costs following the sale of real estate, that Wife

       would necessarily sell real estate to satisfy an equalization payment, and that

       Husband would be willing to share in those costs to some extent—the trial court

       abused its discretion by allocating those costs solely to Wife when crafting a

       contingency in its order that mandated the sale or auction of real estate. This is

       because, under these facts, the trial court’s failure to include costs resulted in

       one potential outcome of its order being a deviation in favor of Husband. The

       outcome would be a deviation because it would effectively reduce Wife’s

       marital share while preserving Husband’s. “A trial court may deviate from an

       equal division so long as it sets forth a rational basis for its decision.” Campbell,
993 N.E.2d at 212. Here, Husband argued only for an equal division of the

       marital estate and the trial court, by its order, intended to carry out an equal

       division of the marital estate. Thus, the potential deviation in favor of Husband

       was against the logic and effect of the facts and circumstances before the court.

       To achieve a just and reasonable result, on remand we instruct the trial court to

       account for the existence of costs incurred as a result of the contingency in the

       trial court’s order, and order that Husband and Wife share those costs.




       Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016 Page 17 of 18
                                              Conclusion
[42]   The trial court erred in valuing the marital estate. Although the trial court did

       not abuse its discretion in ordering an equal division of the marital estate, the

       trial court abused its discretion in omitting a potential cost when giving effect to

       its equal division of the estate.


[43]   Affirmed in part, reversed in part, and remanded with instructions.


       Riley, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 90A05-1605-DR-1221 | November 17, 2016 Page 18 of 18